Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-17-2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “the rear cutting surface is positioned adjacent to a pressing surface extending on the blade rear side at a pressing angle to the cutting plane which is smaller than the cutting angle,” of Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “the blade rear side is curved outwards from a cutting plane, defined by the cutting edge on a front side of the plate-shaped base body, in a perpendicular direction thereto,” of Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “the rear cutting surface is positioned adjacent to a pressing surface extending on the blade rear side at a pressing angle to the cutting plane which is smaller than the cutting angle,” is indefinite.  As illustrated in annotated Fig. 2, below, the rear cutting surface #2 is positioned adjacent to the recess #5 and not the pressing surface #4.  It is unclear what “adjacent” means in the claims in view of Applicant’s disclosure. 


    PNG
    media_image1.png
    715
    1051
    media_image1.png
    Greyscale

 
In re Claim 1, “the blade rear side is curved outwards from a cutting plane, defined by the cutting edge on a front side of the plate-shaped base body, in a perpendicular direction thereto,” is indefinite. It is unclear what portion of the blade rear side, which includes all surfaces on the “rear side” of the blade.  Is the claim claiming the that the recess (Applicant’s #5 in Fig. 2) is curved, or is applicant claiming the rear cutting surface (Applicant’s #2 in Fig. 2) is curved, or the pressing surface (Applicant’s #4 in Fig. 2) is curved.  Can any of these be curved to read on the claim?  This curved surface is not labeled or illustrated in Applicant’s figures.  As such, it is unclear what the scope of the claim is.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 21, “the rear cutting surface is positioned adjacent to a pressing surface extending on the blade rear side at a pressing angle to the cutting plane which is smaller than the cutting angle,” is indefinite.  As illustrated in annotated Fig. 2, below, the rear cutting surface #2 is positioned adjacent to the recess #5 and not the pressing surface #4.  It is unclear what “adjacent” means in the claims in view of Applicant’s disclosure.  The claims were examined as best understood.  Appropriate correction is required.

 It is to be noted that claims 1-21 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

The closest prior art is: 
DE 102011103462A1
EP2799193A1
DE102016005443A1
EP 0709170 A1
DE 10 2016 108 274 A1
EP 1 582 318 A1
US 2006/0021487 to Dickover
US 2013/0291698 to Lotz
US 2012/0174722 to Weber
US 2015/0158194 to Krauss
US 2004/0000060 to Zhu
US 2015/0135926 to Weber
US 2019/0299479 to Supe-Dienes
US 2,472,876 To Ahrndt.

Response to Arguments
Applicant’s amendments appear to overcome the prior art.  However, the claims remain indefinite (see above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724